department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp tl-n-3809-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel financial services and healthcare area 1-manhattan cc lm fsh man tl-n-3809-00 from subject filiz a serbes chief branch corporate cc corp b03 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend common parent ds fs as country x country y country z year a year b date date tl-n-3809-00 date date date a b c d e f g h i j k l m currency authorities country code cite officer issues whether claimed foreign_income_tax credits under sec_902 of the internal_revenue_code can be disallowed in this case based on the theory that a purported dollar_figurea dividend received from a foreign_subsidiary following an increase of paid-in capital should be recast under the step_transaction_doctrine as a nontaxable stock_dividend within the meaning of sec_305 conclusions tl-n-3809-00 claimed foreign_income_tax credits under sec_902 can be disallowed in this case based on the theory that the purported dollar_figurea dividend received from a foreign_subsidiary following an increase of paid-in capital can be recast as a nontaxable stock_dividend under either a circular cash_flow analysis or the step_transaction_doctrine furthermore this result does not change because the subsidiary has cash from which it could have paid the purported dividend facts common parent a domestic_corporation is the parent company of a group of affiliated corporations that filed a consolidated federal_income_tax return the common parent group or the taxpayer for the year a taxable_year among other corporations common parent owned all of the stock of ds a domestic_corporation in turn effective date of year a1 ds owned of the stock of fs a corporation incorporated in country x fs operates a branch office in country y which is subject_to national and local_income_taxes in country y for year a the statutory rate for such taxes was d the common parent group and its foreign affiliates are collectively referred to as the affiliates on date of year a the administrative committee of ds's board_of directors executed a document entitled written consent in lieu of a meeting of the administrative committee of the board_of directors under this document ds's administrative committee resolved to accept from common parent an dollar_figurea contribution to ds's additional paid-in capital ds's administrative committee further resolved to authorize a contribution of dollar_figurea to fs through this contribution ds could purchase e additional ordinary shares of fs at a purchase_price per share of dollar_figuref shortly thereafter on date of year a fs's board_of directors passed a resolution to pay on date of year a a dividend in the amount of dollar_figurea to the holders of fs's ordinary shares although the resolution did not indicate fs's shareholder by name ds was then the sole holder of such shares thus this dollar_figurea dividend was to be paid to ds fs's unaudited financial statements represent that fs paid the dollar_figurea dividend to ds in year a and that fs received the dollar_figurea capital_contribution from ds a footnote in these statements states that on date of year a fs issued to ds the e shares thereby resulting in an dollar_figurea increase to fs's paid-in capital during year a but after issuance of the e shares fs paid an dollar_figurea dividend to ds in describing the combined effect of the capital_contribution and dividend payment the footnote stated that in substance this was a transfer of retained earnings to paid-in capital immediately before date of year a ds owned b of fs the remaining c of fs’s stock was owned by as a wholly owned subsidiary of ds incorporated in country z tl-n-3809-00 this dividend and capital_contribution were reported as separate transactions on the statement of cash flows to these financial statements the examining agent obtained evidence that this capital_contribution and dividend were each recorded on fs’s books as having been paid a document of fs entitled monthly transaction report reports that fs paid a dividend of dollar_figurea on date of year a this document further shows that on date which is a date in between date and date of year a ds invested dollar_figureg in fs the entry description for that transaction was share premium apic apic is an abbreviation for additional paid-in capital the dollar_figureg charged to apic represents the difference between the entire dollar_figurea dividend and the dollar_figuree dollar_figureh for each of the e stock shares issued charged to fs’s stock account fs’s unaudited financial statements provide some information about fs’s available funds as of its year-ended year a its balance_sheet shows that as of year-end year a fs had cash and interest-bearing equivalents of over dollar_figurei as stated in u s dollars a footnote to these financial statements represents that fs’s branch in country y was subject_to capital requirements imposed by country y’s authorities the footnote alleges that as of year-end year a fs had capital of over dollar_figurej u s dollar equivalent in excess of the amount it needed to maintain under country y’s capital requirements based on the purported dividend that fs paid to ds for the year a taxable_year ds reported dollar_figurek in dividend income for federal_income_tax purposes the remaining dollar_figurel was excluded as previously-taxed income under sec_959 which the examining agent accepts as correct under sec_902 ds claimed dollar_figurem in deemed- paid foreign_income_tax credits attributable to the dollar_figurek dividend and included dollar_figurem in income under sec_78 ds claimed no sec_901 credit as it represents that no tax was withheld at the source on the dividend by country x or by country y which tax would have been reflected in fs's sec_902 foreign_income_taxes pool it is unknown whether the purported dividend qualified as such under country y law in this connection the examining agent has not ascertained whether fs's country y branch was taxed as a corporation under country y's tax code under country y's tax law and civil code a corporation with its principal_place_of_business in country y is considered a domestic_corporation see country code cite fs's financial statements shed no light on that issue they state only that in country y the branch is subject_to national and local_income_taxes the examining agent agrees that payments were made consistent with fs's declaration of the dollar_figurea dividend and ds's contribution of capital to fs the examining agent further agrees that at year-end year a fs had earnings_and_profits under sec_312 sufficient to treat dollar_figurek of the purported dividend as dividend income for income_tax purposes tl-n-3809-00 the examining agent argues however that the question is whether the purported dividend should be respected as such for u s federal_income_tax purposes the examine agent argues that because the dividend was paid only days after a capital_contribution for the same amount that was received it can be inferred that these allegedly separate transactions were prearranged the examine agent further argues that the taxpayer intended the combined effect of these transactions to result in a capitalization of dollar_figurea of fs’s retained earnings ie a transfer from retained earnings to additional paid-in capital the examining agent thereby concludes that these transactions when viewed together constitute a non- taxable_stock_dividend under sec_305 the examining agent proposes adjustments to remove the dividend income from ds's year a income_tax return and to remove the income it reported under sec_78 the examine agent would disallow ds's claimed dollar_figurem deemed-paid foreign tax_credits under sec_902 in connection with the purported dividend the taxpayer's position to date is that the dividend and associated sec_902 tax_credits should be respected for income_tax purposes for the amounts claimed it argues that because ds had unrestricted use of the dollar_figurea payment it received dividend characterization is correct it has not asserted that any foreign tax requirement or benefit was met or achieved through these transactions law2 and analysis sec_301 generally provides a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in subsection c sec_301 provides in the case of a distribution to which subsection a applies that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_305 provides except as otherwise provided in this section gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock see also 252_us_189 sec_316 provides in part that the term 'dividend' means any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits sec_902 provides for purposes of this subpart subtitle a ch 1n part iiia a domestic_corporation which owns percent or more of the voting_stock of a all citations to the code and the regulations are as they were in effect for the year at issue tl-n-3809-00 foreign_corporation from which it receives dividends in any taxable_year shall be deemed to have paid the same proportion of such foreign corporation’s post-1986_foreign_income_taxes as -- the amount of such dividends determined without regard to sec_78 bears to such foreign corporation’s post-1986_undistributed_earnings sec_1_902-1 of the regulations provides for purposes of sec_902 the definition of the term dividend in sec_316 and the regulations under that section applies see sec_1_902-1 based on the facts above a circular cash_flow analysis and the step_transaction_doctrine should apply to treat the transaction as if fs issued a nontaxable stock_dividend under sec_305 to ds rather than a cash dividend under sec_301 and sec_316 however before explaining the application of circular cash_flow analysis and step transaction it is helpful to highlight the salient facts that demonstrate that each step taken by the affiliates was done pursuant to a prearranged plan to obtain sec_902 credits the plan while the form of the transaction is a capital_contribution by ds to fs followed by a dividend from fs to ds days later each step taken by the affiliates was done pursuant to a plan to obtain sec_902 credits from fs without diminishing the cash assets of fs which would occur if an actual cash dividend was made this position is supported by the following the close proximity in time and amount between the capital_contribution and the dividend the amount distributed was equal to the amount contributed the control that ds had over fs by being its sole shareholder and fs's paying the dividend in u s dollars even though its functional_currency was currency this position is also supported by two other factors first the resolution of ds which accepts the capital_contribution from common parent as additional paid- in capital and provides for the contribution of such monies to fs has a signature line for officer the resolution of fs which provides for the dividend to ds also has a signature line for officer therefore at least one person from fs officer must the ds resolution was signed in counter-parts by officer and another person therefore there are two identical copies of the resolution each containing only one signature the fs resolution contains the signature of another person not the same person that signed the ds resolution and a signature line for officer however there does not appear to be an identical copy with officer’s signature it is assumed that this resolution was also signed in counter-parts but the copy has not been received tl-n-3809-00 have known that fs would receive the contribution it is difficult to believe that officer would not know that fs would return the cash by way of dividend in addition ds only owned b of fs until months prior to the capital_contribution it acquired the remaining c which is more than of the stock only months earlier from as a foreign_subsidiary of ds if the fs dividend was paid while as also owned fs stock ds may not have been able to claim as large a sec_902 credit however the fs distribution to as would likely have resulted in subpart_f_income of as taxable to ds with respect to which ds would have been entitled to claim a sec_960 credit depending on the amount of as's post-1986_undistributed_earnings and foreign_income_tax pools which would include taxes deemed paid_by as with respect to the dividend received from fs the combined amounts of the sec_960 credit from as and sec_902 credited from fs may have been more or less than the sec_902 credit claimed by reason of treating the entire distribution as made directly to ds circular_flow_of_cash having established that this transaction was undertaken to obtain sec_902 credits it is easy to see the circular flow of the cash whereby ds transfers cash to fs which is returned days later the cash flows in this case are remarkably similar to the cash flows in revrul_83_142 1983_2_cb_68 in revrul_83_142 x a domestic_corporation owned all of the stock of fy a foreign_corporation fy in order to spin off one of its businesses to x transferred the business to fz in exchange for all of fz's stock however fy could not just simply spin-off fz to x because the transaction needed to be structured as a sale under foreign law therefore as part of the transaction x paid to fy an amount of money equal to the fair_market_value of the fz stock fy then declared a dividend to x equal to the amount x had just paid to fy plus certain other_amounts the ruling holds the cash paid_by x to fy and thereafter returned by fy to x as a dividend is disregarded like revrul_83_142 the present case also involves the transfer of cash from a domestic parent ds to a foreign_subsidiary fs which is returned by fs to ds revrul_74_564 1974_2_cb_124 is also similar to this case in this revenue_ruling p owned all of s which in turn owned of r in order to satisfy certain capitalization requirements p contributed cash and its voting_stock to z a even if officer did not sign a counter-part of the fs resolution the fact that he was supposed to sign suggests that officer was aware that fs was to receive a large sum of cash from ds only to be returned to ds as a dividend tl-n-3809-00 new corporation formed for purposes of merging z into r the cash transferred by p to z and then by z to r in the merger was then transferred from r to s and then from s to p revrul_74_564 states that this circular cash_flow is to be disregarded and has no tax consequences again there is a transfer of cash from a parent to a subsidiary where the cash is ultimately returned to the parent yet there is no dividend for tax purposes see also revrul_78_397 1978_2_cb_150 based on these revenue rulings the cash transferred from ds to fs and then returned by way of a purported dividend to ds should be disregarded and have no tax consequences however because fs actually issued stock to ds in the transaction the stock cannot be disregarded giving effect to the issuance of this stock it is clear that it merely represents a non-taxable stock_dividend under sec_305 see also revrul_80_154 1980_1_cb_68 step transaction under the step_transaction_doctrine a series of formally separate steps may be collapsed and treated as if they constitute a single integrated transaction three tests are used to determine if the doctrine applies they are the binding_commitment_test the mutual_interdependence_test and the end result test under the binding_commitment_test a series of formally separate transactions are stepped together or collapsed if when the first step is taken there is a binding commitment to take the later steps 391_us_83 1968_2_cb_148 under the mutual_interdependence_test a series of formally separate transactions are stepped together or collapsed if they are so interdependent that the legal relations created by one transaction would be fruitless without completion of the series see eg 11_tc_397 aff'd 177_f2d_513 3d cir cert_denied 339_us_920 finally under the end result test a series of formally separate transactions are stepped together or collapsed if they appear to be really prearranged parts of a single transaction intended from the outset to reach the ultimate result 88_tc_1415 based on the facts above it is likely that a court would apply at least one of the tests to this case to determine the actual substance of the transaction accordingly the net effect of the transaction is a non-taxable stock_dividend under sec_305 see also revrul_80_154 ability to pay dividend in cash based on the information provided it appears that fs absent the capital_contribution may still have been able to pay the cash dividend where it is unclear whether a taxable cash dividend or a non-taxable stock_dividend exists some courts have considered the lack of cash in its determination that a stock_dividend exists because it demonstrates that the corporation could not have paid a cash dividend e g 51_f2d_650 3d cir rev'g 12_bta_234 u s v mellon 281_f_645 3d cir aff’g 279_f_910 w d pa and 11_tc_1087 acq c b aff’d 180_f2d_587 5th cir nevertheless this line of cases should not be interpreted as dictating that a dividend is a cash dividend when the corporation has cash available to pay the dividend first the fact that courts looked at the lack of cash assets to determine whether something is a cash or stock_dividend does not mean it is the only factor to consider second simply looking at cash assets does not reflect whether a corporation actually has the ability to pay a cash dividend because it could have borrowed against its hard assets see 44_f2d_246 ct_cl stating no provision was made for the borrowing of any money by the corporation for dividend purposes and at the time of the declaration of the dividend the company had already borrowed within close to its limit of its established lines of credit at its banks and 10_bta_806 acq c b stating we seriously doubt the ability of the company to borrow on its assets any large sums of money to be used in paying dividends finally gcm date the gcm underlying revrul_80_154 holds that under the facts of the gcm a dividend used by the shareholders of a foreign_corporation to increase the capital of the foreign_corporation is a nontaxable stock_dividend under sec_305 the gcm concludes in the event that a ruling on this point is ultimately published we suggest that it contain the fact that the corporation lacked the ability to pay a cash dividend however revrul_80_154 is silent on this point indicating that it is not a relevant factor in fact the statement in revrul_80_154 addressing a related issue under sec_305 that the fact that x and y could have initially directed z to distribute its profits to them in cash or other_property suggests that the corporation in the revenue_ruling did have cash to make a distribution yet a nontaxable stock_dividend was found accordingly the fact that fs has sufficient cash to pay a dividend does not require that the distribution be treated as a taxable dividend under sec_301 sec_902 because the distribution by fs to ds following the increase of paid-in capital to fs qualifies under sec_305 as a nontaxable stock_dividend sec_301 and sec_316 are inapplicable accordingly the common parent group is not entitled to a deemed- paid foreign_tax_credit under sec_902 since the distribution is not a dividend within the meaning of sec_1_902-1 substance over form while the step_transaction_doctrine and circular cash_flow analysis which mandate a nontaxable stock_dividend under sec_305 should govern the results in this case if a more general substance over form argument becomes an issue please tl-n-3809-00 contact us for further assistance compare the cases cited in the fourth paragraph of the analysis section of gcm with the cases cited in the fifth paragraph see also jackson supra and mellon supra case development hazards and other considerations please call if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views
